[TextBox: [img-media_image1.png]]United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



MCGAW LAW, P.C.
MICHAEL MCGAW
1 E. BELLEVIEW WAY
GREENWOOD VILLAGE CO 80121

In re Application of 				:	
LINKE et al.					:	DECISION ON PETITION
Serial No.: 16/431,448			:	UNDER CFR § 1.181
Filed: June 4, 2019	   		         	:
Docket No.: 0114-01-US-DIV1		:


This letter is in response to the petition filed on May 25, 2022 to request withdrawal of the finality of the Office action dated March 25, 2022.

BACKGROUND 
Relevant parts of the prosecution history are summarized below.
The examiner mailed to applicant a non-final Office action on August 16, 2021. Claims 1-12 and 15-24 were pending. Claims 1-12 and 15-24 were rejected under 35 USC 103 as being unpatentable over PG Pub No. US 2006/0160759 to Chen et al., in view of Aigner (Expert Opinion on Biological Therapy, 2009, 9:1533-1542), Keates et al. (Pharmacogenomics, 2007, 8:867-871), and Krühn et al. (Cell Cycle, 2009, 8:3349-3354). Claims 1-12 and 15-24 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66-70, 72-76, 78-84, 86-88, and 90-94 of copending application no. 16/591,782, in view of PG Pub No. US 2006/0160759 to Chen et al., Aigner (Expert Opinion on Biological Therapy, 2009, 9:1533-1542), Keates et al. (Pharmacogenomics, 2007, 8:867-871), and Krühn et al. (Cell Cycle, 2009, 8:3349-3354).  
In response thereto, applicant submitted claim amendments and remarks on February 16, 2022, addressing the rejections set forth in the Office action of August 16, 2021.  Claims 1-5, 8, 11, 12, 15-18 were amended and claims 25-32 were newly added.
The examiner mailed to applicants a final Office action on March 25, 2022. Claims 1, 2, 4-12, 15, 17, and 21-24 remain rejected pursuant to 35 U.S.C. § 103, as being unpatentable over PG Pub No. US 2006/0160759 to Chen et al., in view of Aigner (Expert Opinion on Biological Therapy, 2009, 9:1533-1542), Keates et al. (Pharmacogenomics, 2007, 8:867-871), and Krühn et al. (Cell Cycle, 2009, 8:3349-3354). Claims 1, 2, 4-12, 15, 17, and 21-24 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66-70, 72-76, 78-84, 86-88, and 90-94 of copending application no. 16/591,782, in view of PG Pub No. US 2006/0160759 to Chen et al., Aigner (Expert Opinion on Biological Therapy, 2009, 9:1533-1542), Keates et al. (Pharmacogenomics, 2007, 8:867-871), and Krühn et al. (Cell Cycle, 2009, 8:3349-3354). 
Claims 11 and 29-31 were newly rejected under 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention. Claims 3, 16, 18-20, and 25-32 were indicated as being newly rejected pursuant to 35 USC 103 as being unpatentable over PG Pub No. US 2006/0160759 to Chen et al., in view of Aigner (Expert Opinion on Biological Therapy, 2009, 9:1533-1542), Keates et al. (Pharmacogenomics, 2007, 8:867-871), and Krühn et al. (Cell Cycle, 2009, 8:3349-3354). Claims 3, 16, 18-20, and 25-32 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66-70, 72-76, 78-84, 86-88, and 90-94 of copending application no. 16/591,782, in view of PG Pub No. US 2006/0160759 to Chen et al., Aigner (Expert Opinion on Biological Therapy, 2009, 9:1533-1542), Keates et al. (Pharmacogenomics, 2007, 8:867-871), and Krühn et al. (Cell Cycle, 2009, 8:3349-3354).
On May 25, 2022, applicant submitted a petition requesting the withdrawal of the finality of the Office action dated March 25, 2022.  

APPLICABLE MANUAL OF PATENT EXAMINING PROCEDURE (MPEP) SECTIONS

706.07(a)    Final Rejection, When Proper on Second Action [R-07.2019]
	Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c) with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). Furthermore, a second or any subsequent action on the merits in any application will not be made final if it includes a rejection on newly cited art other than information submitted in an information disclosure statement filed under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p), of any claim not amended by applicant or patent owner in spite of the fact that other claims may have been amended to require newly cited art. Where information is submitted in a reply to a requirement under 37 CFR 1.105, the examiner may NOT make the next Office action relying on that art final unless all instances of the application of such art are necessitated by amendment.

*     *     *

706.07(c)    Final Rejection, Premature [R-11.2013]
Any question as to prematureness of a final rejection should be raised, if at all, while the application is still pending before the primary examiner. This is purely a question of practice, wholly distinct from the tenability of the rejection. It may therefore not be advanced as a ground for appeal, or made the basis of complaint before the Patent Trial and Appeal Board. It is reviewable by petition under 37 CFR 1.181. See MPEP § 1002.02(c).

C.F.R § 1.113(a)	Final rejection or action
On the second or any subsequent examination or consideration by the examiner the rejection or other action may be made final, whereupon applicant’s, or for ex parte reexaminations filed under § 1.510, patent owner’s reply is limited to appeal in the case of rejection of any claim (§ 41.31 of this title), or to amendment as specified in § 1.114 or § 1.116. Petition may be taken to the Director in the case of objections or requirements not involved in the rejection of any claim (§ 1.181). Reply to a final rejection or action must comply with § 1.114 or paragraph (c) of this section. For final action sin an inter partes reexamination filed under § 1.913, see § 1.953.

C.F.R § 1.181	Petition to the Director
(a) Petition may be taken to the Director: 
(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court; 
(2) In cases in which a statute or the rules specify that the matter is to be determined directly by or reviewed by the Director; and 
(3) To invoke the supervisory authority of the Director in appropriate circumstances. For petitions involving action of the Patent Trial and Appeal Board, see § 41.3 of this title. 
*     *     *
(f) The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within two months of the mailing date of the action or notice from which relief is requested may be dismissed as untimely, except as otherwise provided. This two-month period is not extendable. 
*     *     *

DISCUSSION

The petition and the file history have been carefully considered.
The petition filed on May 25, 2022 requests withdrawal of the finality of the Office action dated March 25, 2022 on the basis that it is deficient and premature.
The petitioner summarizes the issues as follows:
The Examiner did not respond to argument about in re Ratti and the substantial redesign.
The Examiner does not specifically address each of the pending claims in the office actions.
The Examiner refuses to be specific about which parts of the references that she is relying upon.
The Examiner was unclear about the withdrawal of the rejection of Chen in view of Li.
The Examiner will not address the differences between the claimed invention on the double-patenting rejections.
Despite the Examiner’s assertions, she is still performing a domination-type analysis. Further it is not appropriate to merely refer to a 103 rejection elsewhere in the OA as support for a double patenting rejection without further explanation of the manner in which the references apply.
The petition decision will address the issues in the order presented in the petitioner’s summary.
Regarding issue #1 (p. 13-16), the petition argues that the examiner did not respond to the arguments about in re Ratti and the substantial redesign. More specifically, at p. 15-16 of the petition, the petition states:
Applicant respectfully requests that the Office refer to the full analysis of In re Ratti as provided by the Examiner on pages 2-6 of the Office Action dated September 28, 2020. In short, Applicant questions whether this sort of analysis is sanctioned by the Office. It is submitted that the Examiner is changing In re Ratti (and by extension the MPEP) to have a revised holding through a series of verbal gymnastics. The Examiner engaged in similar analysis regarding OSI Pharma v. Apotex (Fed. Cir. 2019) on page 10 of the fourth office action and page 11 of the second office action.
This is one of many examples that can be provided of the Examiner (1) not addressing the issue or the substance of Applicants’ arguments, (2, muddying the waters by flying off on a tangent and (3) ignoring case law (and by extension the MPEP citing the case law) when the case does not suit her by arguing that the facts must be the same, or “analogous”, for the case to apply. As a former patent examiner, and with reference to Examination Guidelines and training Materials such as those issued by the Office in 2017, Examiners are cautioned not to go deep into analysis of case law. They are expected to stay within the case law of the MPEP and to run issues passed [sic] a practice specialist. Specifically, the training materials form [sic] 2017 state that “Examiners should apply case law as explained in the MPEP and USPTO guidance documents” and that “Examiners are not expected to do additional legal research beyond the MPEP and other USPTO documents.” Further, “[m]erely citing case law is not a substitute for providing an explanation of a rejection.” When addressing case law beyond the MPEP, Examiners are encouraged to consult their supervisor or a practice specialist.
As indicated on p. 15 of the petition, the petitioner acknowledges that the examiner attempted a response, which petitioner considered to be a “limited response” (p. 14). Since the petitioner finds the examiner’s response to be unsatisfactory, thereby presumably believing that the rejection is improper, this is drawn to the merits of the rejection, which is not a petitionable matter.
Regarding issue #2 (p. 10), the petitioner argues that the examiner did not specifically address each of the pending claims in the Office action. A review of the Office action of March 25, 2022 shows that claims 1-12 and 15-24 were stated as being rejected under 35 USC 103 as being unpatentable over Chen, in view of Aigner, Keates, and Kruhn. Thus, it is clear that the rejection is intended to cover all the limitations of claims 1-12 and 15-24. If the argument relates to how each of the claims have, or have not, been met by the prior art, such an argument is drawn to the merits of the rejection, which is not a petitionable matter.
Regarding issue #3, the petition argues that the examiner refuses to be specific about which parts of the references she is relying upon. A review of the Office action shows that the teachings of the reference are mapped to specific paragraphs or page numbers from the references being relied upon. If the petitioner does not agree that the referenced portions of the prior arts cited teach the element relied upon in the rejection, this is drawn to the merits of the rejection, which is not a petitionable matter.
Regarding issue #4 (p. 7-10), the petition argues that it is unclear whether the rejection over Chen in view of Li was withdrawn. A review of the Office action of March 25, 2022 shows that it expressly states “[a]ny rejections not repeated in this Office action are hereby withdrawn.” In view of this statement in the Office action, it is evident that the rejection over Chen in view of Li was withdrawn as such a rejection is not set forth in the Office action of March 25, 2022. Although petitioner cites to MPEP 707(f) for support, this section states that examiners should address applicant’s traversal if the rejection is repeated. Since the rejection was not repeated, the statement made by the examiner in the Office action is sufficient to indicate that the rejection over Chen in view of Li was withdrawn.
At p. 9 of the petition, arguments relating to Keates, Kruhn and Aigner is presented. The petition states:
On page 5 of the third office amendment (August 16, 2021) the examiner presents short details from Keates, Kruhn and Aigner. It is submitted that those details have nothing specifically to do with filling in holes from Chen; instead, they (especially Kruhn and Aigner) are just filler. As stated on page 25 of the Applicants’ third amendment, the Examiner is not called upon to cite all references that may be available, but only the “best.” The references cited appear duplicative, without specifically teaching the limitations of Applicant’s claims. It is submitted that the Examiner is multiplying the references in the rejection, any one of which is as good as, but no better than, the others cited amongst the five.
The arguments relating to Keats, Kruhn and Aigner is drawn to the merits of the rejection. As such, the issue raised is not a petitionable matter, but an appealable one.
Regarding items #5 and #6 (p. 10-13), the petition argues that the examiner did not address the differences between the claimed inventions and that the rejection inappropriately referred to the 103 rejection. The petitioner is of the opinion that the rejection merely stated that the claims at issue are obvious variants of the same thing. A review of the rejection shows that the examiner provided more than a conclusory statement that the claimed inventions were obvious variants. A review of the double-patenting rejection finds that the examiner elaborated on the specific variations and how these variations would have still been obvious, which presumably renders the claimed inventions patentably indistinct.
The petition includes additional arguments on p. 16-19 that do not appear to be encompassed by the summary of issues set forth near the beginning of the petition. These arguments were presented under the following headings:
The Examiner quotes the Keates reference out of context and refuses to address the substance of Applicants’ arguments when the misquote(s) are pointed out.
The Examiner does not address the substance of Applicants’ arguments about claims directed to a narrow sequence.
The petition attempts to frame the issues as a procedural matter, citing to 37 CFR § 1.104(b), MPEP 707(f), MPEP 904.03, MPEP 2143.01(VI), 37 CFR § 1.104(c)(2), and MPEP 706.07. The petitioner is reminded of 37 CFR § 1.113, which states that petition may be taken to the Director in the case of objections or requirements not involved in the rejection of any claim under 37 CFR § 1.181. All the issues raised above are neither drawn to objections nor requirements set forth by the examiner in an Office action.
Regarding the request for withdrawal of finality, MPEP 706.07(a) states that a second or any subsequent action on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). The petition provides no arguments that the examiner introduced a new ground of rejection that was neither necessitated by applicant’s amendment to the claims, or was nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). Thus, the final Office action of March 25, 2022 is not found to be premature.
Additionally, as stated in various sections of MPEP, including MPEP 2141, the guidelines in MPEP do not constitute substantive rule making and hence do not have the force and effect of law. They have been developed as a matter of internal Office management and are not intended to create any right or benefit, substantive or procedural, enforceable by any party against the Office. Rejections will continue to be based upon the substantive law, and it is these rejections that are appealable. Consequently, any failure by Office personnel to follow the guidelines is neither appealable nor petitionable.

DECISION

Accordingly, the petition on May 25, 2022, to request withdrawal of the finality of the Office action dated March 25, 2022, is DENIED. 

This is not a final agency decision. If the petitioner would like to challenge this decision, a reconsideration request should include a cover letter entitled “Reconsideration for Petition” and be directed to the Office of Petitions, Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450. See MPEP 1002.02(b).

Any new or renewed petition must be filed within TWO MONTHS of the mail date of this decision.

Should there be any questions about this decision please contact Scarlett Y. Goon, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-270-5241, or by facsimile sent to the general Office facsimile number, 571-273-8300.


/GARY JONES/Gary Jones, DirectorTechnology Center 1600